DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (US pub 20040150070).
	With respect to claim 1, Okada et al. teach a method comprising (see figs. 1-25, particularly figs. 1-2 and associated text): 
forming a first dielectric layer 16, 15, 13, 11, 8 (para 0008 and 0009) over a substrate 1, wherein the first dielectric layer extends into a first device region (where 22 is located ) and a second device region (where 23 is located); 
forming a first metal line 22 in the first dielectric layer, wherein the first metal line is in the first device region, and wherein the forming the first metal line comprises a first process; 
forming a second metal line 23 in the first dielectric layer, wherein the second metal line is in the second device region, and wherein the forming the second metal line comprises a second process separate from the first process; and 

With respect to claim 5, Okada et al. teach the forming the first metal line and the forming the second metal line share a common metal-filling process.  
With respect to claim 7, Okada et al. teach forming a second dielectric layer over the substrate, wherein a second portion of the seal ring extends into the second dielectric layer.  
With respect to claim 8, Okada et al. teach performing a die-saw process to form a package, with the seal ring formed in a peripheral region of the package. Para 0002.
With respect to claim 9, Okada et al. teach wherein the seal ring comprises four sides, and the die-saw process is performed proximal the four sides of the seal ring.  


 Allowable Subject Matter
Claims 2-4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.
Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. See below.
In response to the applicant’s a first full paragraph on page 7 of the response dated 12/28/21, it is summited that that the recited “a metal line” does not specify .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814